PER CURIAM.
Mitchell D. Fields appeals the district court’s1 adverse grant of summary judgment in this diversity employment-discrimination action under the Missouri Human Rights Act. Fields offers no valid basis,2 and we find none, for overturning the district court’s well-reasoned decision. See Porter v. City of Lake Lotawana, 651 F.3d 894, 897-98 (8th Cir.2011) (reviewing de novo grant of summary judgment, viewing record in light most favorable to non-mov-ant); Melford Olsen Honey, Inc. v. Adee, *601452 F.3d 956, 966 (8th Cir.2006) (reviewing de novo district court’s application of state law). The judgment of the district court is affirmed. See 8th Cir. R. 47B.

. The Honorable Catherine D. Perry, Chief Judge, United States District Court for the Eastern District of Missouri.


. Claims, allegations, and arguments may not be advanced for first time on appeal. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir.2004).